Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The disclosure is objected to because of the following informalities: Please amend the last sentence of Para 45 of the Pub such that the plus signs (“+”) are replaced with commas ( - - , --).  
Appropriate correction is required.

Claims 1,2,3,4,6,8,10,13,14,151,16,18,19,20,21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 10,10,10,10,10,10,10,10,10,10,10,10,10,10,10 of copending Application No. 15/622,913 (20170284979) in view of Bemis et al 4,948,565.
Claim 10 ‘913 teaches every limitation of claim 1 ‘070, with the exception that claim 10 ‘913 does not call for a “motor and encoder” (line 12).
Bemis et al 4,948,565 teach a 3 positon (sample position in Figures 6-8; dispensing position in Figures 9-11; cleaning position in Figures 12-14) sampling valve. The valve is rotated by a motor 62 to obtain different valve positions, and each of the 3 positions is effectively controlled by employing an encoder disc 70 and sensors that will sense when each of the positions is achieved, and thus effectively permitting for positon control in an automated manner.
As to claims 1,2,3,4,6,8,10,13,14,15,16,18,19,20,21 ‘070, it would have been obvious to employ a motor and encoder in Claim 10’s method, because Bemis et al teaches that a loop 116 employing meter valve may be effectively controlled to reach stationarily defined different positions by use of a motor 62 and encoder disc 70.
As to claims 2,3, note that Bemis teaches employing a rotary type valve.


Claims 1,4,5,6,152,15,16,18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,1,1,1,1,2,4,5 of copending Application No. 15/965,402 (2018/0246073) in view of Bemis et al 4,948,565.
Claim 1 ‘402 teaches every limitation of claim 1 ‘070, with the exception that claim 1 ‘402 does not call for a “motor and encoder” (line 12).
Claim 2 ‘402 teaches every limitation of claim 15 ‘070, with the exception that claim 1 ‘402 does not call for a “motor and encoder” (line 12).
Bemis et al 4,948,565 teach a 3 positon (sample position in Figures 6-8; dispensing position in Figures 9-11; cleaning position in Figures 12-14) sampling valve. The valve is rotated by a motor 62 to obtain different valve positions, and each of the 3 positions is effectively controlled by employing an encoder disc 70 and sensors that will sense when each of the positions is achieved, and thus effectively permitting for positon control in an automated manner.
As to claims 1,4,5,6,15, ‘070, it would have been obvious to employ a motor and encoder in Claim 1’s ‘402 method, because Bemis et al teaches that a loop 116 employing meter valve may be effectively controlled to reach stationarily defined different positions by use of a motor 62 and encoder disc 70.
As to claim 15,16,18 ‘070, it would have been obvious to employ a motor and encoder in corresponding claims 2,4,5 ‘402 method, because Bemis et al teaches that a loop 116 employing meter valve may be effectively controlled to reach stationarily defined different positions by use of a motor 62 and encoder disc 70.



Claims 7,9,11,12,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

COMMENTS:
 As to claim 1, one of ordinary skill would comprehend line 11 to only mean - - using a control unit comprising a motor and encoder, the unit to configure the injection valve to  - - .  Such is consistent with the last sentence of Para 45 of the Publication.  The encoder by itself is not so configured (“configure” (line 11, claim 1), as claim 1 was earlier understood in the Office Action of 10/12/21.  As such, the New Matter rejection of claim 1 has been withdrawn.
As to claim 8, one of ordinary skill would now comprehend that both the “motor and encoder” (line 3) are used to “isolate a sample loop” (line3), in contrast with the “encoder” (line3) to the exclusion of the “motor” (line 3) as was initially understood by the Undersigned.  As such, the New Matter rejection of claim 1 has been withdrawn.
As to claim 15, one of ordinary sill would comprehend that both the “motor and encoder” (line 9) are used in “isolating the sample loop” (lines 8-9), in contrast with the “encoder” (line3) to the exclusion of the “motor” (line 9) as was initially understood by the Undersigned.  As such, the New Matter rejection of claim 15 has been withdrawn.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 15(original) was broadened by the 2/4/22 Amendment, necessitating its double patenting.
        2 Claim 15(original) was broadened by the 2/4/22 Amendment, necessitating its double patenting.